DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Canceled claims 11-25 (based on withdrawn nonelected claims).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

Claims 1-10 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  
wherein the fuse line has a first side and a second side opposite the first side, wherein the first side is entirely within a first plane and the second side is entire within a second plane, wherein the first plane and the second plane are substantially parallel to the side of the substrate; a first spacer along a first side of the fuse line, wherein the first spacer includes a first part of the first spacer that is next to the nominal fuse segment and has a first width; and a second spacer along a second side of the fuse line opposite to the first side of the fuse line, wherein the second spacer includes a first part of the second spacer that is next to the nominal fuse segment and has a second width, and the second width is at least twice the first width, as disclosed in claim 1.

Ungar et al (US 2015/0228436 A1) discloses fuse include a first terminal contact 1102 and a second terminal contact 1104. The first and second terminal contacts 1102, 1104 may be disposed in a metallization level of the semiconductor device, which may be located above and/or below the polysilicon level at which the first and second fuse links 502-1 may be disposed. The first terminal contact 1102 may be coupled (e.g. electrically coupled) to the first terminal region 802, and the second terminal contact 1104 may be coupled to the second terminal region 804 (Fig [11], Para [0150]).

However, Ungar fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-10 are allowed as those inherit the allowable subject matter from clam 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898